DETAILED ACTION
Claim Status

Claims 1-2, 4-6 are pending, with claims 1 and 6 being independent.
Claim 1 has been amended. 
Claim 3 has been cancelled without prejudice or disclaimer. 
Claims 4-6 have been withdrawn as they encompass non-elected species.
Claim 1-2 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection. Prior art Agam et al. (US 20160079344 A1) is again used in below rejection, however different embodiment of Agam et al. is used here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agam et al. (US 20160079344 A1) of record.

Regarding independent claim 1, Agam et al. teach “A semiconductor device (fig. 9; ¶¶ 0043-0048 with fig. 1-5; ¶¶ 0023-0036) comprising:

an element isolation region (914) in a depth from the (top) surface of the semiconductor substrate (‘substrate’), 
wherein the element isolation region (914) isolates the semiconductor element region (908); and
a high-concentration impurity region (926) between the semiconductor element region (908) and the element isolation region (914), wherein
the high-concentration impurity region (926/26, fig. 9 and fig. 5) has an impurity concentration (N) higher than an impurity concentration of the semiconductor substrate (¶¶ 0024, 0027),
the high-concentration impurity region (926) is adjacent to the element isolation region (914),
the high-concentration impurity region (926) is deeper than a bottom portion of the element isolation region (914) from a surface of the semiconductor element region (908), and
the high-concentration impurity region (926) which is not below the element isolation region (914)”.

Regarding claim 2, Agam et al. further teach, “The semiconductor device according to claim 1, wherein the element isolation region (914) is constituted with an insulator” (¶ 0043).

Examiner’s Note
Agam et al. can be mapped differently than described above. In fig. 9, element 904 can be mapped as substrate. Element 912 can be mapped as element isolation region and element 922 can be mapped as high-concentration impurity region etc.

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817